Citation Nr: 1103235	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation greater than 
20 percent for residuals of right clavicle fracture prior to July 
11, 2003.

2.  Entitlement to a disability evaluation greater than 20 
percent for residuals of right clavicle fracture from July 11, 
2003.

3.  Entitlement to a disability evaluation greater than 20 
percent for residuals of right clavicle fracture from September 
29, 2003.

4.  Entitlement to a separate evaluation for neurological 
manifestation of service-connected residuals of right clavicle 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to March 
1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, 
which granted service connection for residuals of a right 
clavicle fracture an assigned an initial 20 percent evaluation, 
effective from February 24, 2003.

In May 2007, the Board remanded this case for additional 
development.

In September 2009, the Board denied the claim for an initial 
evaluation in excess of 20 percent for residuals of right 
clavicle fracture.  The appellant appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In a 
September 2010 order, the Court granted the parties' Joint Motion 
to vacate and remand the Board's decision.  Pursuant to the 
actions requested in the Joint Motion, the issue has been 
recharacterized and the new issues are addressed and 
readjudication consistent with the directives contained therein.

The issue of entitlement to a separate evaluation for 
neurological manifestation of service-connected residuals of 
right clavicle fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to July 11, 2003, the appellant's residuals of right 
clavicle fracture were pain with limitation of motion due to 
pain; range of motion for the right shoulder was greater than 45 
degrees and more nearly approximated 90 degrees of flexion.

2.  From July 11, 2003, the appellant's residuals of right 
clavicle fracture were pain with limitation of motion due to 
pain; range of motion for the right shoulder more nearly 
approximated 45 degrees-that is, midway between side and 
shoulder level.

3.  From to September 29, 2003, the appellant's residuals of 
right clavicle fracture were pain with limitation of motion due 
to pain; range of motion for the right shoulder was greater than 
45 degrees and more nearly approximate 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2003, the criteria for an initial 
evaluation in excess of 20 percent for residuals of right 
clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

2.  From July 11, 2003, the criteria for an initial evaluation of 
30 percent, and no more, for residuals of right clavicle fracture 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2010).

3.  From September 29, 2003, the criteria for an initial 
evaluation in excess of 20 percent for residuals of right 
clavicle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

VA sent to the appellant a letter dated March 2003 notifying him 
of the requirements to establish his claim for service 
connection.  However, notice of the disability rating and 
effective date elements was not provided at this time.  In June 
2003, the RO granted the claim for service connection and the 
appellant timely filed a notice of disagreement with the assigned 
initial disability evaluation.  In June 2007, pursuant to Board 
remand, VA provided the appellant with notice of the evidence of 
necessary to substantiate his claim for a higher evaluation, 
including notice of the disability rating and effective date 
elements of his claim.

The Board acknowledges that the initial VA notice letter to the 
appellant was deficient as it did not include notice of the 
disability rating and effective date elements of his claim.  This 
is error.
The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, VA subsequently provided the necessary notice and 
readjudicated his claim in June 2009.  VA issued a Supplemental 
Statement of the Case dated the same notifying him of the actions 
taken and evidence obtained or received.  As such, the appellant 
was afforded due process of law.  The appellant has not been 
deprived of information needed to substantiate his claim and the 
very purpose of the VCAA notice has not been frustrated by the 
timing error here.  Also, the Board notes that the appellant has 
been represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The Board 
notes that the VA examinations are adequate as they reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and a diagnosis.  The adequacy of 
this examination has not been challenged by either the appellant 
or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Factual Background

VA treatment records show that, in May 2002, the appellant 
presented with complaints of reduced range of motion of his right 
shoulder.  A notation indicates that he was limited to 90 degrees 
of motion.

In April 2003 the appellant stated that he could not lift his 
right arm to chest height. His wife, in an attached letter, 
stated that his right arm is in constant pain and confirmed that 
he had difficulty raising the arm.

A May 2003 x-ray showed mild degenerative disease at the 
acromioclavicular joint, post traumatic deformity from an old 
healed right clavicular fracture and subcortical cystic change in 
the greater tuberosity associated with rotator cuff pathology.

Report of VA examination dated May 2003 reflects complaints of 
pain over the right clavicle and shoulder.  The appellant 
characterized that pain as severe and constant.  He reported that 
he was unable to raise his arm above chest level or reach across 
his body.  He further reported that he was unable to lift heavy 
objects with his right arm.  He denied incapacitation and time 
lost from work.  He treats with Ibuprofen.  Regarding activities 
and functions, the appellant indicated that he was able to brush 
his teeth, vacuum, drive a car, climb stairs, take out the trash, 
garden, and push a lawn mower.  He was unable to shower or dress 
himself.  Clinical findings reflect normal appearing right 
shoulder joint with pain to light touch along clavicle and more 
so over the fractured area.  Range of motion testing revealed 
flexion to 100 degrees and abduction to 65 degrees.  Range of 
motion was additionally limited by pain, weakness, and lack of 
endurance.  The diagnosis was facture of right clavicle with 
subjective pain and limited range of motion.

VA treatment record dated July 2003 reflects complaint of severe 
right shoulder pain.  Both active and passive range of motion 
were extremely limited and very painful.  The appellant's right 
shoulder could not be passively elevated more than 50 degrees 
without complaints of severe pain and attempts at glenohumeral 
motion initiated scapula thoracic motion along with intense 
deltoid and pectoralis muscle spasms.  An MRI in July 2003 was 
consistent with impingement syndrome.  An August 2003 treatment 
note reflects a diagnosis for rotator cuff tendonopathy secondary 
to long-standing impingment syndrome with biceps tendinitis.  The 
diagnosis was adhesive capsulitis of the right shoulder.  

A September 29, 2003, VA treatment record reflects subjective 
report that the right shoulder was a lot better.  It was noted 
that the appellant had been doing exercises and his pain was now 
4 on a scale of 10.  Range of motion testing revealed 130 degrees 
of active flexion and 135 degrees of passive flexion.

VA treatment record dated January 2004 reflects complaints of 
right shoulder pain due to impingment syndrome and adhesive 
capsulitis.  It was noted that pain control was good until about 
one month earlier.  Passive range of motion approached normal.  
Active range of motion was "very painful at any motion above the 
plane of his shoulder level."  The diagnosis was severe 
impingement syndrome of the right shoulder with adhesive 
capsulitis, temporarily relieved with cortisone injection and 
therapy.  It was noted that the appellant had met the maximum 
benefit from non-operative management.  During a February 2009 
mental health evaluation, the appellant reported working full-
time at a hospital performing janitorial work.  He indicated that 
his recreational activities included shooting pool.

VA treatment note dated February 2004 reflects complaints of 
reduced range of motion.  The appellant had forward flexion to 80 
degrees and external rotation to 30 degrees.  It was indicated 
that the appellant maintained employment as a custodian.  A May 
2004 note reflects that the appellant had been attending physical 
therapy but still had a bit of discomfort in the right shoulder.  
Examination disclosed "extremely painful" active range of 
motion, which was equal to decreased passive range of motion.  In 
April 2004, the appellant reported pain and limited motion in his 
shoulder.  Active range of motion testing showed flexion to 130 
degrees and abduction to 105 degrees.  Passive range of motion 
testing showed flexion to 140 degrees and abduction to 125 
degrees.  Notes indicate that, when using wall pulleys, the 
appellant showed full range of motion without complaints of pain.  
Additionally, he actively elevated his arm above his head at the 
end of the visit.  April 2004 notes indicate that the appellant 
had significant improvement in range of motion over a short 
period of time.  A July 2004 treatment note reflects that the 
right shoulder was not deformed or tender to palpation.  There 
was moderate limited range of motion due to pain.

In October 2004, the appellant reported in his substantive appeal 
to the Board that his right arm was limited to "between side and 
shoulder level."

A January 2005 VA treatment note reflects that there was "some" 
limited range of motion of the right shoulder.  A July 2005 
treatment note shows complaint of pain causing significant 
limitation in range of motion.
VA treatment records dated 2006 reflect that the appellant was 
mostly seen for complaints other than related to the right 
shoulder.  These records show a history of continued shoulder 
pain.  VA treatment note show impingement syndrome of right 
shoulder treated with Acetaminophen and Hydrocodone.

VA treatment record dated June 2007 reflects complaints of right 
arm numbness and pain which he ranked as 10 on a scale of 1to 10.  
He indicated that he was unable to grip tightly with his right 
hand.  He reported that the arm pain interfered with sleep, daily 
activities, normal work, enjoyment of life, relations with 
others, walking, and his mood.

VA treatment record dated March 2008 reflects severe pain in the 
back of neck radiating to the right shoulder and right upper 
extremity, which started suddenly after a regular work day.  The 
assessment was rule out degenerative disc disease with right 
radiculopathy.  It is noted that additional testing showed 
spondylosis of the cervical spine.  An April 2008 note indicates 
complaint of severe right shoulder pain and that his shoulder had 
been locking up.  By history, severe pain of right shoulder was 
aggravated by range of motion.

Report of VA examination dated March, 18, 2009, reflects 
complaints of right shoulder pain, 7 on a scale of 1 to 10, 
described as a stabbing-type pain.  He further complained of a 
needle-type pain and sensation in his right upper extremity, the 
sensation of losing control of his right hand and dropping 
things.  He reported wearing a wrist brace for this.  By history, 
the appellant was recently laid off from his job as a custodian.  
The appellant reported that pain in his shoulder would flair when 
lifting his 20-30 pound grandchild.  His hobbies were playing 
pool and watching television.  Clinical findings reflect that 
both shoulders were level.  There were no muscle spasms about the 
shoulder.  He was able to do all activities of daily living, 
including dressing himself, feeding himself, and driving a car.  
Range of motion testing showed 110 degrees of passive flexion and 
80 degrees of active flexion.  There was full extension, 90 
degrees of abduction, 40 degrees of internal rotation, and 45 
degrees of external rotation.  X-ray showed mild degenerative 
arthritis of the acromioclavicular joint and a well-healed 
midshaft clavicle fracture.  The diagnosis was healed right 
clavicle fracture with impingement syndrome of the right 
shoulder.  The examiner, a board certified orthopedic surgeon, 
indicated that the appellant's main problem was pain effecting 
his range of motion, without specific weakness, fatigability, 
lack of coordination.  The appellant stated that he was able to 
do perform all the normal activities of daily living, but his 
disability had limited his ability to do some of the household 
chores.  The examiner opined that shoulder flare-ups, 10/10 pain, 
significantly limit right shoulder function.

In a May 2009 addendum to his March 2009 report, the VA examiner 
opined that there was no specific weakness, lack of endurance, 
fatigability, or lack of coordination.  The appellant had some 
stiffness in his shoulder and more severe pain with use.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the affected 
part or systems.  In addition, 38 C.F.R. § 4.40 and § 4.45 
requires consideration of functional disability due to pain and 
weakness.  With any form of arthritis, painful motion is an 
important factor of the rated disability and should be carefully 
noted.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a veteran may not be 
compensated twice for the same symptomatology as "such a result 
would over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. Brown, 
6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Diagnostic Code is 5201 provides that a 20 percent rating is 
warranted when motion is limited at shoulder level or midway 
between side and shoulder level for the major arm; a 30 percent 
is warranted when motion is limited midway between side and 
shoulder level for major arm, and a 40 percent when motion is 
limited to 25 degrees from side for the major arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

For VA purposes, normal range of shoulder motion is forward 
extension and abduction from 0 to 180 degrees with 90 degrees 
being at shoulder level; internal rotation from 0 to 90 degrees; 
and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 
122 (2000).

As the analysis below reflects, the Board finds that a staged 
initial evaluation is warranted based on lay and medical evidence 
for discrete periods of time during the appeal period.  
Fenderson, supra.  Additionally, the Board has considered all the 
evidence throughout the appeal period, including evidence that 
may be viewed as evidence of increased severity in reaching its 
conclusions consistent with Fenderson and Francisco.

1.  Prior to July 11, 2003

The evidence of record for the period prior to July 11, 2003, 
reflects right shoulder pain with limitation of motion due to 
pain.  The lay evidence shows that the appellant could not lift 
his right arm to chest height.  The Board finds that the 
appellant is competent to report pain and limitation of motion of 
the right shoulder.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Likewise, 
the appellant's spouse is competent to report her observations.  
Id.  The Board further finds that the reports of the appellant 
and his spouse in April 2003 statements and during VA treatment 
and examination are credible prior to July 11, 2003.  As such, 
they are highly probative of the level of disability.

The medical evidence for this period shows that the appellant had 
90 degrees of flexion in May 2002 and 100 degrees of flexion on 
VA examination in May 2003.  The medical evidence is also highly 
probative as it was prepared by a skilled, neutral medical 
professional with no personal interest in this matter.  
Furthermore, the appellant has not disputed the clinical finding 
as reported by the examiner on report of VA examination dated May 
2003 suggesting that the evidence is in fact credible and, thus, 
probative as to the appellant's range of right shoulder motion.

Upon review of the evidence, the Board finds that the lay and the 
medical evidence are not inconsistent with each other on its 
face.  But rather, the evidence may be construed as being 
corroborative of each other as neither the lay nor the medical 
evidence reflects symptomatology, that is restricted motion, that 
more nearly approximates the criteria for an evaluation greater 
than 20 percent.  The lay evidence establishes that the appellant 
could raise his arm to a height less than chest level or 90 
degrees, but does not show or tend to show that his range of 
motion was closer to midway between side and shoulder level-or 
45 degrees.  The medical evidence establishes a range of motion 
greater than midway between the side and shoulder level, and to a 
degree that more nearly approximates that for shoulder level-or 
90 degrees.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5201.

While report of VA examination dated May 2003 reflects that the 
appellant's range of motion was additionally limited by pain, 
weakness, and lack of endurance, the extent of the additional 
limitation is not shown.  The Board is constrained by what the 
evidence shows.  Here, the evidence shows that the appellant 
retains significant function to include the ability to brush his 
teeth, take out trash, garden, and push a lawn mower.  This is 
more probative than non-specific evidence, and weighs against a 
finding that the right arm is limited to a degree that more 
nearly approximates the criteria for a 30 percent rating-motion 
limited to midway between side and shoulder level.

Therefore, the Board concludes that the preponderance of the 
evidence is against an initial evaluation greater than 20 percent 
for right shoulder disability prior to July 11, 2003.  The 
current level of disability for this period more nearly 
approximates the schedular criteria for a 20 percent rating.

From July 11, 2003

Where, as here, the question for consideration is the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and consideration 
of the appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In this case, the Board finds that the appellant meets the 
criteria for a 30 percent evaluation for right shoulder 
disability from July 11, 2003.  On this date, the appellant 
presented for VA treatment for complaint of severe right shoulder 
pain.  Clinical findings reflect right shoulder flexion limited 
to 50 degrees due to pain and spasms.  The Board finds that, with 
consideration of 38 C.F.R. § 4.7, the right shoulder disability 
more nearly reflects the criteria for a 30 percent rating as 50 
degrees of motion is numerically closer to 45 degrees (midway 
between side and shoulder level) that it is to 90 degrees (at 
shoulder level).

While the appellant's disability may have met schedular 
requirements for a 30 percent evaluation prior to this date, the 
requirements are not shown to have been met by either the lay or 
medical evidence until July 11, 2003.  The Board is constrained 
by the evidence of record in this regard.

It is noted that the appellant has not asserted that his right 
arm is limited to about 25 degrees flexion or that his disability 
more nearly reflects the schedular criteria for an evaluation 
greater than 30 percent.  In the absence of any contemporaneous 
evidence, lay or medical, showing range of motion that is more 
closely reflects motion limited to 25 degrees from the side, 
there is no basis for the assignment of an evaluation greater 
than 30 percent from July 11, 2003.

Accordingly, the Board finds that a 30 percent evaluation-and no 
more-for right shoulder disability is warranted from July 11, 
20003.

From September 29, 2003

From September 29, 2003, the appellant's right shoulder 
disability warrants the assignment of a 20 percent evaluation.

A September 29, 2003, VA treatment record reflects subjective 
report that the right shoulder is a lot better.  It was noted 
that the appellant had been doing exercises and his pain was 
4/10.  Range of motion testing revealed 130 degrees of active 
flexion and 135 degrees of passive flexion.  VA treatment notes 
show flexion as 80 degrees in February 2004, 130 degrees in April 
2004, and 80 degrees in March 2009.

While flexion fluctuated during the period September 2003 to 
March 2009, flexion consistently remained closer to shoulder 
level, that is 90 degrees, than to midway between side and 
shoulder level, that is 45 degree, during this same time.  The 
Board acknowledges that 80 degrees is worse than 90 degrees (at 
shoulder level) in terms of the range of motion.  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
A 30 percent evaluation requires flexion limited to midway 
between side and shoulder level, that is 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Clearly, 80 degrees of flexion is 
10 degrees less than 90 degrees; whereas 80 degrees is 55 degrees 
greater than 25 degrees.  Thus, flexion to 80 degrees does not 
more nearly approximate the criteria for a 30 percent evaluation 
and, thus, the lower rating is assigned.  Therefore, the Board 
finds that the evidence of record more nearly reflects the 
criteria for a 20 percent rating from September 29, 2003, and no 
more.

Again, the Board observes that, although the appellant believes 
that he deserves a higher evaluation, he has not reported that 
his right arm is limited to midway between the side and shoulder, 
or to some measurable degree that may be considered by the Board 
in the context of the schedular criteria.  The Board acknowledges 
the appellant's October 2004 report that his arm was limited to 
between side and shoulder.  However, this statement is vague and 
non-specific.  It is noted that flexion between 0 and less than 
90 degrees is motion limited to between the side and shoulder.  
Thus, while the appellant is competent and credible, his reports 
of limited range of motion have diminished probative value in 
terms of ascertaining the appropriate schedular evaluation based 
on limitation of motion.

Accordingly, the Board assigns a 20 percent rating, and no more, 
for right shoulder disability from September 29, 2003.

Pain/DeLuca Considerations

The record shows that in May 2003 the appellant had severe and 
constant pain.  He was unable to shower or dress himself.  He 
could, however, brush his teeth, vacuum, drive a care, take out 
the trash, garden, and push a lawn mower.  Similarly, report of 
VA examination dated March2009 reflects that the appellant could 
dress himself, feed himself, drive his own vehicle.  The 
appellant reported that he was able to perform all normal 
activities of daily living-only some household chores were 
limited-and he could pursue shooting pool as a leisure activity.  
This evidenced is probative as it is specific and relates to the 
activities the appellant was capable of performing.

By contrasts, in June 2007, the appellant reported that pain 
interfered with daily activities and normal work.  The appellant 
is competent and credible in this matter.  However, his report 
has diminished probative value because it is vague and non-
specific.  The statement gives no insight into the nature or type 
of daily activities with which the right clavicle disability 
interferes.  Likewise, how his disability interferes with normal 
work is not explained.  

Notwithstanding, the evidence establishes that the appellant has 
functional impairment, pain, and pain on motion.  See DeLuca.  As 
indicated before, the Board finds the appellant's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.
Consideration of Alternative Schedular Criteria

The Board has considered whether there is any other schedular 
criteria that could afford the appellant a higher disability 
evaluation for any of the periods at issue here.

Ratings between 30 and 50 percent are provided for ankylosis of 
the scapulohumeral articulation.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5200.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  However, in this case, as ankylosis is not 
shown, to include favorable ankylosis with abduction to 60 
degrees.  Furthermore, the evidence shows significant retained 
motion in all planes of motion and, therefore, the current 
limitation of motion does not more nearly approximate findings 
for ankylosis (frozen joint).  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5200.  Therefore, the assignment of a disability 
evaluation greater than 20 percent prior to July 11, 2003, 
greater than 30 percent from July 11, 2003, and greater than 20 
percent from September 29, 2003, is not warranted.

Francisco and Fenderson

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between an 
appeal involving a claimant's disagreement with the initial 
rating assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, supra.  
Here, this matter comes before the Board from the appeal of an 
initial disability evaluation and, during the course of the 
appeal, the record showed an increase in severity.  Cognizant of 
both Francisco and Fenderson, the Board identified distinct 
period of time based on a comprehensive review of the evidence 
during the appeal period and staged the initial evaluation as 
discussed above.

Neurological Manifestations

The Board's evaluation of residuals of right clavicle fracture 
has been limited to the musculoskeletal impairment therefrom.  
Any neurological impairment must be separately rated.  However, 
the evidence of record is insufficient in this regard and is the 
subject of the remand portion of this decision.

II.  Extraschedular Consideration

The Board has considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the appellant.  In this case, the appellant has alleged 
that his service-connected disabilities interfere with 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115. If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board acknowledges that 
the appellant has reported interference with employment and that 
he has been laid off from his custodial job.  However, the Board 
also observes that the evidence does not establish that the 
appellant has experienced hospitalizations or other severe or 
unusual impairment due to the service-connected right clavicle 
disability.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of his service-connected disability.  
38 U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.
ORDER

An initial evaluation greater than 20 percent for residuals of 
right clavicle fracture prior July 11, 2003, is not warranted.

An initial evaluation greater than 30 percent for residuals of 
right clavicle fracture from July 11, 2003, is warranted.

An initial evaluation greater than 20 percent for residuals of 
right clavicle fracture from September 29, 2003, is not 
warranted.  


REMAND

The record shows that the appellant has numbness and tingling 
sensation of the right upper extremity that he believes is 
associated with his service-connected right clavicle disability.  
A VA examination and opinion has not been obtained on this 
matter.  38 C.F.R. § 3.159(d).  The appellant should be scheduled 
for a VA neurological examination to ascertain whether he has any 
neurological symptoms attributable to his service-connected 
residuals of right clavicle fracture, and whether his service-
connected residuals of right clavicle fracture aggravate any 
currently found neurological disorder of the right upper 
extremity.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA neurological examination to ascertain 
whether he has any neurological symptoms 
attributable to his service-connected 
residuals of right clavicle fracture, and 
whether his service-connected residuals of 
right clavicle fracture aggravate any 
currently found neurological disorder of the 
right upper extremity.  The claims folder 
should be available for review.  A complete 
rationale for all opinions must be provided.
2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


